MR. JUSTICE ADAIR
dissenting:
The record filed in this court on this appeal clearly shows:
That at all times here involved the defendant, R. E. Varner, was a bona fide resident of the State of Montana, and the *336County of Missoula, with a wife and children dependent upon him for their support;
That he was and is a skilled mechanic and artisan in the drilling, measuring and repairing of bowling balls;
That on February 3, 1959, the sheriff of Missoula County, acting pursuant to a writ of attachment issued, at the instance of the plaintiff, Hugh G-. Kidder, in this action attached, seized and took possession of the defendant Varner’s 1952 International Metro van-type truck, which had been converted into a mobile machine shop and used exclusively by Varner for the drilling and repairing of bowling* balls and bowling equipment;
That among other things included in said truck when it was attached and seized was a drill press, a turn table, electric drills, and various other tools together with a number of new bowling balls, bags and shoes;
That on February 4, 1959, the defendant Varner filed in the district court of Missoula County in this action, his certain affidavit showing* the above facts and requesting the district court to release from the attachment and levy defendant’s said truck, together with all the tools and accessories therein, and including the defendant’s clothing, footwear, books of account and records, bedding and toilet articles so attached, seized and taken by the sheriff, which affidavit, application for release of such property and matter came on for hearing before the Honorable ¥m. Shallenberger, then one of the district judges presiding in the district court for Missoula County, Montana.
On February 10, 1959, District Judge Shallenberger denied the defendant Varner’s application and motion for an order to release such attached property.
On the following day, February 11, 1959, the plaintiff, Hugh G. Kidder, filed an affidavit of disqualfication against Judge Shallenberger for imputed bias and prejudice.
Thereupon the Honorable C. E. Comer, then the senior presiding judge of said court, was called in and he assumed jurisdiction in the cause.
*337On February 13, 1959, the plaintiff Kidder filed in the district court in this cause his own counter-affidavit resisting the defendant Varner’s application for an order to release the above-mentioned personal property from the attachment whereupon and on the 13th day of February 1959, District Judge Comer made an order declining* to issue an order releasing defendant’s property from the attachment, the concluding two paragraphs of which order read:
“These issues have once been adjudicated by Judge Shallenberger, and this Court is of the opinion that it has no jurisdiction to hear, try or determine the said motion to vacate, set aside and release the said Writ of Attachment.
“It is well settled in this state that one district judge may not overrule or set aside the ruling of another district judge. For these reasons, the court finds it has no jurisdiction of the said motion made this morning before this Court, and therefore must deny the same.”
Thereafter and on March 11, 1959, the defendant, R. E. Varner, appealed to this court from Judge Comer’s order of February 13, 1959, and from a second order made by Judge Comer on February 20, 1959.
In August 1959, District Judge Shallenberger died and in November 1959, District Judge C. E. Comer resigned from the office of district judge whereupon two successors were appointed to fill such vacancies.
The facts in this case are fully presented in the record now before the Supreme Court. Such facts have been fully considered by the five justices constituting this court. The record clearly shows that first Judge Shallenberger and then Judge Comer committed prejudical error in denying the defendant Varner’s application and motion for a release from the attachment of defendant’s described tools and equipment needed and required by him in pursuing* his trade and in performing his duties and work as a mechanic and artisan and essential for the support of himself and his dependents and which the statutes *338of this state and the decisions of this court render exempt from both attachment and execution.
This court should “malee but one bite of the cherry.” It should order the sheriff to forthwith release such exempt personal property and to deliver same to the defendant Varner. The five justices of this court are at the present time much better informed as to the facts of this case than is either successor of the district judges of whose erroneous action complaint is here made.
For these reasons I respectfully dissent to a disposition of this case which grants the defendant Varner no immediate relief but only grants him the opportunity to again present to one of the judges who replaced Judges Shallenberger and Comer the same identical facts and authorities that have already been presented to and considered by the five justices of this court on this appeal. I am for ordering the exempt property released to its owner here and now.